Case 2:19-cv-00899-JDC-KK Document 15 Filed 12/26/19 Page 1 of 1 PageID #: 135



                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                          LAKE CHARLES DIVISION


MARK ALLAN ATKINS, ET AL.                    CASE NO. 2:19-CV-00899

VERSUS                                       JUDGE JAMES D. CAIN, JR.

CB&I, LLC                                    MAGISTRATE JUDGE KAY


                                   JUDGMENT

       For the reasons provided in the accompanying Memorandum Ruling,

       IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the plaintiffs’

claims be DENIED and DISMISSED WITH PREJUDICE, resulting in the closure of

this action.

       THUS DONE AND SIGNED in Chambers on this 26th day of December, 2019.



                     _________________________________________
                                JAMES D. CAIN, JR.
                         UNITED STATES DISTRICT JUDGE
